DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to because:
-Figures 5A-5D and 6A-6D are objected to as being difficult to interpret. Examiner notes the plurality of planes intersecting through the middle of the shaving cartridge are difficult to make out and interpret with varying thicknesses and shading of the lines as well as the overlapping arrows and lines from A’22, E’22 and the reference characters of the blade elements. Examiner suggests an alternate Figure, only showing the planes, and their points of interaction with the appropriate structural elements such as the cutting edges, to further clarify which structures define which planes, and there overlapping points if appropriate.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26, 28-39 and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claims 25 and 42 
Claims 26, 28-39, 41 dependent from claim 25; and Claims 43-46 dependent from claim 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 28-34, 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Pub. No. 2006/0236546) in view of Walker (U.S. Patent Pub. No 2012/0030948).
Regarding claim 25, Johnson teaches a shaving blade assembly (12) comprising a blade unit (16) and a skin contact member (30) the skin contacting member being connected to the blade unit (Paragraph 0027), the blade unit including an elongated housing (20)  extending along and defining a longitudinal axis (A1; See annotated Figure 7A below), the blade unit including a guard bar (22) and a cap (Paragraph 0069) the housing including an upper face, and at least one shaving blade (28) having a cutting edge facing toward the upper face of the housing (Figures 1 and 7); the skin contact member including a leading skin contact part (31A) extending in front of the shaving blades and a trailing skin contact part (31B) extending rearward of the shaving blades (Figure 1; Paragraph 0029); the leading skin contact part including a leading 

    PNG
    media_image1.png
    374
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    862
    media_image2.png
    Greyscale


Walker teaches it is old and well known in the art of razors to provide a blade unit (12) with a housing (16) having a front portion (15) with a guard bar (20) in front of blades (18a-18c) with cutting edges (21a-21c) and a rear portion (17) with a cap (20) (Figures 1 and 3); the guard bar and the cap of the blade unit defining a blade unit plane (P2)  the cutting edge and the blade unit plane defining blade angle (A2)(See annotated Figure 5A below).

    PNG
    media_image3.png
    307
    755
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Johnson to incorporate the teachings of Walker provide multiple blade exposures. Doing so allows for the cutting blades to be positioned at different orientations thereby providing more coverage when shaving (Paragraphs 0004-0005 and 0028).


Regarding claim 26 the modified device of Johnson teaches wherein the cutting edge (18a) includes a first blade exposure with regard to the blade unit plane (P1) and the cutting edge (18a) includes a second blade exposure with regard to the contact plane (See annotated Figure 3D of Johnson and Figure 5A of Walker below and Paragraph 0028 of Walker; Examiner notes both blade exposures to be negative as the cutting edge 18a is “below” both planes thereby providing a negative exposure).

    PNG
    media_image2.png
    432
    862
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    376
    761
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    432
    879
    media_image5.png
    Greyscale

Regarding claim 29, the modified device of Johnson teaches wherein the leading surface (31A) is planar and the trailing surface (31B) is planar (Johnson Figure 1).
Regarding claim 30, the modified device of Johnson teaches wherein the blade unit is attached to the skin contacting member and forms the blade assembly (Johnson Paragraph 0031 and Figure 2) such that the blade assembly includes an assembly plane, the assembly plane is parallel to the contact plane and the contact plane is tangent to the aft-most blade edge (Johnson Figures 1A-1B). 

Regarding claim 31 the modified device of Johnson teaches all of the elements of the current invention except wherein a distance exists between the contact plane and the assembly plane, and the distance between the contact plane and the assembly plane is between 0.2 mm and 0.6 mm.
In re Aller, 105 USPQ 233. 

Regarding claims 32 and 33 the modified device of Johnson teaches wherein the blade unit includes a blade unit skin contact surface area (Z1), the blade unit and the skin contact member includes a shaving blade assembly skin contact surface area (31A, 31B, Z1) (See annotated Figure 1 of Johnson below).
 
    PNG
    media_image6.png
    610
    776
    media_image6.png
    Greyscale
.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Johnson to provide a contact surface area of any reasonable size and area. In doing so, it allows for a variety of contact surface areas as desired by the end user. Also, it has been held that such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 34, the modified device of Johnson teaches wherein the skin contact member surrounds the blade unit (Johnson Figures 1, 1A and 3A).
Regarding claim 38 the modified device of Johnson teaches wherein the skin contact member is snap-fitted to the blade unit (Johnson Paragraph 0031).
Regarding claim 39, the modified device of Johnson teaches wherein the skin contact member is connected to the upper face of the blade unit (Johnson Figures 2-3 and Paragraph 0031).


Johnson does not teach wherein the guard bar and the cap of the blade unit define a blade unit plane, the cutting edge and the blade unit plane defining a first blade angle.
Regarding claim 25, Johnson does not teach the guard bar and the cap of theblade unit defining a blade unit plane, the cutting edge and the blade unit plane defining a first blade angle; or wherein the blade unit plane and the contact plane are not parallel such that the second blade angle is different from the first blade angle.
Walker teaches it is old and well known in the art of razors to provide a blade unit (12) with a housing (16) having a front portion (15) with a guard bar (20) in front of blades (18a-18c) with cutting edges (21a-21c) and a rear portion (17) with a cap (20) (Figures 1 and 3); the guard bar and the cap of the blade unit defining a blade unit plane (P2)  the cutting edge and the blade unit plane defining a blade angle (A2)(See annotated Figure 5A  of claim 25 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Johnson to incorporate the teachings of Walker provide multiple blade exposures. Doing so allows for the cutting blades to be positioned at different orientations thereby providing more coverage when shaving (Paragraphs 0004-0005 and 0028).
Therefore, the modified device of Johnson in view of Walker provides wherein the blade unit plane (P2 of Walker) and the contact plane (P1 of Johnson) are not parallel such that the second blade angle (A2) is different from the first blade angle (A1)(Examiner notes as the guard bar (22) of Walker is angled in relation to the cap (20) and blades (18) the blade unit plane P2 must intersect the contact plane P1,thereby providing the second angle A2 as different than the first blade angle).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Pub. No. 2006/0236546) in view of Walker (U.S. Patent Pub. No 2012/0030948) as applied to claim 25 above, and further in view of PazosShroeder (U.S. Patent Pub. No. 20120000074) and Quigley (U.S. Patent Pub. No. 2012/0167401).
Regarding claims 35-37, modified Johnson teaches all of the elements of the current invention except; contact member is formed from a plastic material and includes a friction coefficient of between 0.3 and 0.7; wherein the skin contact member is formed from a metal material and includes a friction coefficient of between 1.05 and 1.35; or the 
PazosShroeder teaches it is old and well known in the art of razors to incorporate a contact member (14) made of a variety of materials, including, plastic, metal and wood Paragraph 0075-0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Johnson to incorporate the teachings of PazosShroeder to provide a contact member made of a variety of materials. In doing so, a variety of materials may be used as desired based on wear and use of the shaving member (Paragraph 0040). 

The modified device of Johnson in view of PazosShroeder does not provide a variable range of friction coefficients between 0.3-0.7, 1.05-1.35 and 0.25-0.5.
Quigley teaches it is old and well known in the art of razors to incorporate a low coefficient of friction during use ranging from 0.28 to about 2.0 (Paragraph 0029)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Johnson to incorporate the teachings of Quigley to provide a low coefficient of friction. In doing so, the reduction of friction during shaving provides for a more comfortable shave (Paragraph 0005).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Pub. No. 2006/0236546) in view of Walker (U.S. Patent Pub. No 2012/0030948) as applied to claim 25 above, and further in view of PazosShroeder (U.S. Patent Pub. No. 20120000074).

PazosShroeder teaches it is old and well known in the art of razors to incorporate wherein the skin contact member includes a thermochromic pigment (Paragraph 0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Johnson to incorporate the teachings of PazosShroeder to provide the skin contact member includes a thermochromic pigment. In doing so, allows for a more comfortable shave. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Pub. No. 2006/0236546) in view of Walker (U.S. Patent Pub. No 2012/0030948) as applied to claims 25 and 42 respectively above, and further in view of Gilder (U.S. Patent No. 6,216,349).
Regarding claims 43 and 44, the modified device of Johnson does not teach wherein the blade unit includes a first part of the housing located in front of the shaving blades and a second part of the housing located rearward of the shaving blades, wherein the blade unit plane forms a tangent of the first part and the second part of the housing of the blade unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Johnson to incorporate the teachings of Gilder to provide a blade unit with shaving blades providing a blade unit plane tangent to the blade unit. Doing so provides better shaving results and a close shave as desired by the user (Col. 3, Lines 39-43).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 and 42 have been considered but are moot because the new ground of rejection does not rely on the embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  02/09/2021Examiner, Art Unit 3724